Title: To John Adams from Timothy Pickering, 15 October 1798
From: Pickering, Timothy
To: Adams, John



Sir
Trenton Oct. 15. 1798.

I have the honor to send herewith a packet & letter from Mr. Pitcairn, received yesterday morning, and to inclose the letter No. 128. and the document it refers to, from Mr. Adams at Berlin, which in my last I mentioned were in the act of being decyphered.
Before this gets to hand you will find that General Pinckney arrived at New-York last Saturday afternoon: So I find it stated in a paper from that city.
I have also received (by yesterday’s mail) a large pamphlet for you giving an account of the conduct of the French in overturning the government of Switzerland, which I will forward in a few days, wishing your indulgence of time to read it, as of a nature like the Summary by Chauvet of the overturning of Geneva, which I have had translated, to be published in a pamphlet.
I have the honor to be with great respect, / Sir / yr. most obt. Servt.
Timothy Pickering